DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted 01/17/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi, Ren-pei et al (CN201049379Y) hereinafter referred to as “Bi”.
Regarding Claim 1:
Bi discloses an electromagnetic stamping apparatus (Fig 1 shows the apparatus), comprising a work platform (Fig 1 – item 12) configured to load a work piece, a stamping component (Annotated in Fig 1 below) configured relative to the work platform, the stamping component comprising a first position (Paragraph 0020; when the magnetic field is generated by the AC current, the hammer 7 is driven down to punch the workpiece, the down-most position being interpreted to be a first position, and the opposite up-most position is interpreted as a second position; see the position of hammer 7 

    PNG
    media_image1.png
    681
    601
    media_image1.png
    Greyscale

Regarding Claim 2:
The examiner notes that it is well-known, or to be common knowledge by a person of ordinary skill in the art, that it is inherent that an alternating current is an electric current which periodically reverses direction, or polarity, and changes its magnitude continuously with time and produces a magnetic field whose magnitude varies with the magnitude of the current as a function of time.
Bi discloses the electromagnetic stamping apparatus of claim 1. Bi further discloses that the electromagnetic device generates a magnetic force according to a single-phase alternating current (Paragraph 0021, line 146; the current source is an AC supply). Therefore, the electromagnetic stamping apparatus of Bi inherently discloses wherein every waveform period of the alternating current 
Regarding Claim 4:
Bi discloses the apparatus of claim 1, and further discloses wherein the electromagnetic device further comprises an electromagnetic component (Fig 1 – item 7) and an electromagnetic coil (Fig 1 – item 10), the electromagnetic component is coupled to the stamping rod (Fig 1 – item 5) of the stamping component (Annotated in Fig 1 above) and magnetically coupled to the electromagnetic coil (Paragraph 0020; when the coil is excited the generated magnetic force drives the hammer necessitating a magnetic coupling between the components), the electromagnetic coil generates the magnetic force according to the alternating current (Paragraph 0020; the wrapped coil receives current generating a magnetic field to drive the hammer 7) applied to the electromagnetic coil to attract the electromagnetic component to make the electromagnetic component push the stamping component to the first position.
Regarding Claim 5:
Bi discloses the apparatus of claim 1. Bi also discloses further comprising a limit block (Annotated in Fig 1 above) coupled to the stamping component (Annotated in Fig 1 above), and the stamping component further comprising a block (Annotated in Fig 1 above) coupled to the stamping rod (Fig 1 – item 5), the compression spring (Fig 1 – item 6) being configured between the limit block and the block, and two ends of the compression spring respectively contacting the limit block and the block (Fig 1 shows spring 6 oriented between the annotated limit block and block), the compression spring 
Regarding Claim 10:
Bi discloses the apparatus of claim 1, and further discloses wherein the stamping head comprises a stamping portion (Annotated above in Fig 1) and a flat portion (Annotated above in Fig 1) on the outer edge of the stamping portion, the stamping portion stamps the work piece and the flat portion contacts the surface of the work piece when the stamping head stamps the work piece (Fig 1; the stamping head is a die and is contacts the surface of the work when actuated into stamping first position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bi, Ren-pei et al (CN201049379Y) in view of Zhang, Sheng-tian (CN101262163A), hereinafter referred to as “Zhang”.
Regarding Claim 3:

Zhang, in the art of electromagnetic linear impact devices, teaches wherein the waveform of the alternating current is a sine wave (Paragraph 0070, lines 736-737; See Fig 11 – i1).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the alternating current applied to the coil of Bi by specifying a sinusoidal waveform in order to generate a magnetic field capable of moving an impact device to deliver a force.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bi, Ren-pei et al (CN201049379Y) in view of Zhan, Hang-bo (CN107309313A), hereinafter referred to as “Zhan”.
Regarding Claim 6:
Bi discloses the apparatus of claim 1. However, Bi is silent to further comprising a rotating component, the rotating component comprising a motor and a timing belt, the timing belt being coupled to the stamping rod and the motor, the motor driving the stamping component to rotate at a rotational speed.
Zhan, in the art of punching machinery, teaches further comprising a rotating component, the rotating component comprising a motor (Fig 2 – item 21) and a timing belt (Fig 2 – item 30), the timing belt being coupled to the stamping rod (Fig 1 – rod 6 is coupled to the timing belt 30 through the structure of items 2 and 5) and the motor, the motor driving the stamping component to rotate at a rotational speed (Paragraph 0007, lines 59-61; the motor and v-belt work to rotate the stamping shaft at 50-70 rpm).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the apparatus of Bi by including a dedicated motor and timing belt and coupling the timing belt to the stamping rod to cause the rod to rotate in order to provide a simple and efficient means for driving the rod and completing stamping operations.
Regarding Claim 7:
The combined apparatus of Bi and Zhan discloses claim 6. Zhan discloses further comprising a limit component (Fig 6 – item 10), and the limit component comprising a limit groove (Fig 6 – item 53), the limit groove being coupled to the stamping component (Paragraph 0039, lines 293-295; shaft 6 is limited by the toothed groove in item 10) and configured to limit the motion direction of the stamping component, the stamping rod contacting the limit groove by the tensile force of the timing belt (The stamping rod 6 is actuated by the timing belt transferring energy from the motor and is only contacting the limit groove 53 when the belt has tension and is transferring energy).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bi, Ren-pei et al (CN201049379Y) ) in view of Zhan, Hang-bo (CN107309313A) and in view of Schlafhauser, Joseph (US9027220B2), hereinafter referred to as “Schlafhauser”.
Regarding Claim 8:
The combined apparatus of Bi and Zhan discloses claim 6. However, the combined apparatus of Bi and Zhan is silent to further comprising a sensor and a controller, the sensor being coupled to the stamping component and the controller being connected to the sensor and the motor, the sensor being configured for sensing the motion state of the stamping component and generating a sensing value, the controller controlling the motor to rotate at the rotational speed according to the sensing value.
Schlafhauser, in the art of stamping apparatuses, teaches further comprising a sensor (Col. 3, lines 9-11; item 101) and a controller (Fig 1 – item 19), the sensor being coupled to the stamping component (Col. 3, lines 9-11; item 53) and the controller being connected to the sensor and the motor, the sensor being configured for sensing the motion state of the stamping component and generating a sensing value, the controller controlling the motor to rotate at the rotational speed according to the sensing value (Col. 4, lines 66 – Col. 5, lines 1-5; the sensor value is interpreted by the controller and directly controls advancement or retraction of the stamping component).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bi, Ren-pei et al (CN201049379Y) ) in view of Zhan, Hang-bo (CN107309313A) and in view of Schlafhauser, Joseph (US9027220B2) and in view of Kneer, Simon (WO2019076628A1), hereinafter referred to as “Kneer”.
Regarding Claim 9:
The combined apparatus of Bi, Zhan and Schlafhauser disclose the apparatus of claim 8 including a controller to provide automatic control of components during operations on a workpiece. However, the combined apparatus of Bi, Zhan and Schlafhauser further comprising a grinding mechanism movably contacted the stamping component, the grinding mechanism comprising a grinding wheel and the controller being connected to the grinding mechanism, the controller controlling the grinding mechanism to make the grinding wheel of the grinding mechanism contact and grind the stamping head of the stamping component when the stamping component rotates at the rotational speed.
Kneer teaches a workpiece manufacturing system comprising a stamping component and an ejector grinding mechanism and control system therefore. Kneer further teaches further comprising a grinding mechanism (Fig 2 – items 56, 57, 49 and 31 comprise a grinding mechanism) movably contacted the stamping component (Fig 2 – item 15), the grinding mechanism comprising a grinding wheel (Fig 2 – item 31 is cylindrical and is interpreted to be a wheel whose end surface forcibly contacts the stamping component, or grinds against when in contact) and the controller (Fig 2 – drive 12 and force safety device 48 are interpreted to constitute a controller and are connected to grinding mechanism through linkage 80) being connected to the grinding mechanism, the controller controlling the grinding 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined apparatus of Bi, Zhan and Schlafhauser to incorporate the grinding mechanism of Kneer to forcibly contact the stamping component after stamping operations to assist in workpiece ejection allowing effective separation of the tooling and work as taught by Kneer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725